DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su in view of Cole (7,591,208).

    PNG
    media_image1.png
    316
    435
    media_image1.png
    Greyscale
 Su discloses all of the limitations of claim 27, i.e., a swivel joint adapter Fig. 3 for a handheld tool comprising a first end @21 defining spaced-apart arms 21, each arm having a lateral aperture 211 extending therethrough, each aperture having a toothed-wall portion 212; a second end @30 defining a tongue 32 positioned between the spaced-apart arms and defining a lateral aperture 321 extending therethrough aligned with the arm apertures Fig. 4, the tongue aperture 321 having a toothed-wall 322; first and second buttons 40 positioned on the opposed spaced-apart arms 21, each button comprising a head 44 for depression by a user, and a generally cylindrical toothed-wall portion 41; wherein each button is movable between a first position unlocked, wherein the toothed-wall portion 41 of the button engages the toothed-wall portion 212 of an arm aperture and the toothed-wall 321 of the tongue aperture Fig. 5, and a second position wherein the toothed-wall portion 41 of the button engages only the toothed- wall 321 of the tongue aperture, and wherein relative rotational movement between the arms and the tongue is prevented wall locked position by the engaged toothed-walls unless both buttons are in their second positions wall Fig. 6; and wherein each button is biased towards the first position Fig. 5 by a biasing means 50, and wherein travel of the buttons to their respective second positions Fig. 6 is limited by the biasing means fully compressed position.

Claims 1-3, 5-9, 12, 14-16, 18, 19 and 31-34 are finally rejected under 35 U.S.C. 103 as being unpatentable over Su (8,511,207) in view of Hsieh (8,646,365).

    PNG
    media_image2.png
    348
    483
    media_image2.png
    Greyscale
Su meets all of the limitations of claim 1, i.e., a swivel joint adapter for a handheld tool comprising a first end about the neck defining spaced-apart arms 21, each arm having a lateral aperture 211 extending therethrough, each aperture having a toothed-wall portion 212; a second end defining a tongue 32 positioned between the spaced-apart arms and defining a lateral aperture 321 extending therethrough aligned with the arm apertures, the tongue aperture having a toothed-wall 322; first and second buttons 40 positioned on the opposed spaced-apart arms Fig. 3, each button comprising a head 44 defining a head diameter, the head for depression by a user, a tooth-walled portion 41 defining a tooth-walled diameter; wherein each button is movable between: a first position, wherein the toothed-wall of the button engages the toothed-wall portion of an arm aperture and the toothed-wall of the tongue aperture, and a second position wherein the toothed-wall of the button engages only the toothed-wall of the tongue aperture, and wherein relative rotational movement between the arms and the tongue is prevented by the engaged toothed-walls unless both buttons are in their second positions, except for the head to be connected to a cylinder having a reduced diameter portion between the head and tooth-walled portion, the reduced diameter portion having a diameter smaller than that of the head and the tooth-walled portion and for each of the buttons, a retaining means for acting on the head of the button to retain the button in the aperture of its respective spaced-apart 
    PNG
    media_image3.png
    327
    306
    media_image3.png
    Greyscale
arm.
Su meets all of the limitations of claim 12, i.e., a hand-operated tool having a swivel joint adapter the hand operated tool comprising an elongated tool body 20 having opposing ends, one end of the tool body defining forked arms 21, each forked arm having a lateral aperture 211 extending therethrough, each aperture having a reduced diameter portion defining a toothed-walled cylinder 212 and an enlarged diameter portion 211 generally defining a cylinder containing the groove 213; a tool head 30 having a tongue 32 positioned between the forked arms Fig. 4, the tongue having a lateral aperture 321 extending therethrough and aligned with the apertures of the forked arms Fig. 5, the tongue aperture defining a toothed wall cylinder 322; opposed first and second buttons 40 positioned on the opposed forked arms, each button comprising a button head 44 for depression by a user and a toothed-wall cylinder 41 sized to slidingly engage the toothed-wall cylinders of the forked arm and tongue apertures Figs. 5, 6;Page 18MTSI-013-USU1 wherein each button is movable between a first position Fig. 5, wherein the button's toothed wall cylinder engages the toothed wall of an arm aperture and the toothed wall of the tongue aperture locked position, and a second position Fig. 6 wherein the toothed cylinder engages only the toothed wall of the tongue aperture Fig. 6, unlocked position, and wherein relative rotational movement between the forked arms and the tongue is prevented by the engaged toothed wall cylinders unless both buttons are in their second positions unlocked Fig. 6; and each button biased via 50 towards the first position, except for each button to be retained by contact between the button head 44 and a retaining means 60 positioned on a forked arm for that purpose, since the retaining ring 60 engages the toothed wall cylinder 41.
Su meets all of the limitations of claim 31, i.e., a swivel joint adapter Fig. 3 for a handheld tool comprising a first end defining spaced-apart arms 21, each arm having a lateral aperture Fig. 3 extending therethrough, each aperture having a toothed-wall portion 212; a second end defining a tongue 32 positioned between the spaced-apart arms and defining a lateral aperture extending therethrough aligned with the arm apertures Fig. 4, the tongue aperture having a toothed-wall 322; first and second buttons 40 positioned on the opposed spaced-apart arms, each button comprising a head 44 for depression by a user, and a generally cylindrical toothed-wall portion 44; wherein each button is movable between a first position Fig. 5, wherein the toothed-wall portion of the button engages the toothed-wall portion of an arm aperture and the toothed-wall of the tongue aperture locked/home, and a second position wherein the toothed-wall portion of the button engages only the toothed-wall of the tongue aperture Fig. 6, and wherein relative rotational movement between the arms and the tongue is prevented by the engaged toothed-walls unless both buttons are in their second positions free swivel position, except for wherein travel of the buttons to their respective second positions is limited by the buttons abutting shoulders defined on the arms or tongue.

    PNG
    media_image4.png
    385
    453
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    249
    406
    media_image5.png
    Greyscale
Hsieh teaches a hand tool with adjustable swing angle having a button 50 comprising a head 52 defining a head diameter, the head for depression by a user, a tooth-walled portion 51 defining a tooth-walled diameter with the head connected to a cylinder 53 having a reduced diameter portion between the head and tooth-walled portion, the reduced diameter portion having a diameter smaller than that of the head and the tooth-walled portion Fig. 5, Fig. 3, partially shown here; further comprising for each of the buttons, a retaining means 60 for acting on the head of the button to retain the button in the aperture of its respective spaced-apart Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Su with the narrow section head and retaining means acting on the head as taught by Hsieh to provide ease of operation such that the head can be more accurately and conveniently operated to avoid mis-operation. 
Regarding claim 2, PA (prior art, Su modified by Hsieh) meets the limitations, i.e., the hand tool of claim 1, wherein each button is biased towards its first position by a biasing means spring 50, Su, the head of each button biased into contact with its respective retaining means 60, Hsieh Fig. 6.
Regarding claim 3, PA meets the limitations, i.e., wherein the biasing means is taken from the group consisting of coil springs 50, Fig. 1 Su, linear springs, leaf springs, torsion springs, Belleville washers, and any combination thereof.
Regarding claim 5, PA meets the limitations, i.e., the hand tool of claim 1, wherein each arm aperture 211 further defines an enlarged diameter portion smooth surface under toothed area allowing for lateral travel of a button head Fig. 6 Su , the button head 52 having a diameter larger than that of the toothed wall portion of the arm aperture Fig. 5, Hsieh.
Regarding claim 6, PA meets the limitations, i.e., the hand tool of claim 1, wherein, for each of the opposed buttons, the reduced diameter portion aligns laterally with the toothed wall portion of a respective arm when the button is in the second position Figs. 6-8, Hsieh. 
Regarding claim 7, PA meets the limitations, i.e., the hand tool of claim 1, wherein, for each button 40, the reduced diameter portion of the button cylinder is a smooth-walled cylinder Fig. 5, Hsieh.
Regarding claim 8, PA meets the limitations, i.e., the hand tool of claim 1, the retaining means 60, Hsieh selected from the group consisting of: a retaining ring, a snap ring 60, a split ring, and a split washer.
Regarding claim 9, PA meets the limitations, i.e., wherein the swivel joint adapter is attached to at least one tool head 30, Su or at least one tool body.
Regarding claim 14, PA meets the limitations, i.e., the hand tool of claim 12, comprises a retaining ring 60, each retaining ring positioned in a circumferential groove 213 defined on an arm aperture Fig. 3, Su modified by button and ring of Hsieh.
Regarding claim 15, PA meets the limitations, i.e., the hand tool of claim 12, wherein each button is biased towards the first position by a biasing means 50, Fig. 3, Su, and wherein each button is biased into contact with its respective retaining means, Figs. 6-8, Hsieh.
Regarding claim 16, PA meets the limitations, i.e., the hand tool of claim 15, wherein the biasing means 50 is a biasing spring having opposing ends, each spring end seated against a seat 42 defined on the opposing buttons Fig. 3, Su.
Regarding claim 18, PA meets the limitations, i.e., the hand tool of claim 12, each of the buttons 40 further comprising a reduced diameter smooth walled cylinder projection 44, concentric with and adjacent to the toothed wall cylinder Figs. 3, 5, and wherein the smooth walled cylinder is aligned with the toothed wall cylinder of the tongue aperture when the button is in the second position Fig. 6, Su.
Regarding claim 19, PA meets the limitations, i.e., the hand tool of claim 12, wherein each forked arm 21 further comprises an annular shoulder defined by upper surface of 212 or ring 60 defined between the toothed-walled and smooth-walled cylinders of the arm aperture Fig. 3, the annular shoulder for limiting sliding movement of the button positioned on the arm.
Regarding claims 28-30 and 32-34, PA meets the limitations, i.e., the swivel join adapter of claim 27 or 31, further comprising, for each button, a reduced diameter portion 53 between the head 52 and toothed-wall portion 51 of the button, the reduced diameter portion having a diameter smaller than that of both the head and the tooth- walled portion Fig. 5, Hsieh; the swivel join adapter of claim 27 or 31, further comprising, for each button, a retaining means 60, Hsieh Fig. 3 for acting on the head of the button to retain the button in the aperture of its respective spaced-apart arm Figs. 6-8; the swivel join adapter of claim 27 or 31, wherein the biasing means 50, Su biases the head of each button biased into contact with its respective retaining means Figs. 6-8, Hsieh.

Claims 20, 23 and 26 are finally rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Cole (7,591,208).

    PNG
    media_image8.png
    344
    547
    media_image8.png
    Greyscale
 Su meets all of the limitations of claim 20, i.e., a hand tool having swivel joint, the hand tool comprising an elongated tool body, each tool body having opposed ends; Page 19MTSI-013-USU1a swivel joint interposed between and connecting adjacent ends of the tool body, each swivel joint comprising a forked arm end 21 of the tool body having spaced-apart first and a second arms 21, each arm 21 having a lateral aperture 211 extending therethrough, each aperture defined by an enlarged diameter, smooth walled cylinder 211, Fig. 3 and an reduced diameter, toothed walled cylinder 212; a tongue end of a second tool body the head 30 having a tongue 32, the tongue positioned between the forked arms Fig. 4 and having a lateral aperture 321 aligned with those of the forked arms Figs. 5, 6, the tongue aperture defined by a toothed wall cylinder 322; opposed first and second buttons 40 positioned on the first and second forked arms Figs. 5, 6, respectively, each button comprising a button head 42 for depression by a user, an enlarged diameter, toothed wall cylinder 41 and a reduced diameter, smooth walled cylinder projected head 44; wherein each button is movable between a first position Fig. 5, wherein the toothed wall cylinder of the button engages the toothed wall cylinder its respective forked arm and the toothed wall of the tongue locked, and a second position Fig. 6 wherein the toothed wall cylinder of the button engages only the toothed wall of the tongue unlocked, and wherein relative rotational movement between the forked arms and the tongue is prevented locked, Fig. 5 by the engaged toothed walls unless both buttons are in their second positions unlocked Fig. 6; each button biased 50 towards the first position Fig. 5; and a tool head 30 connected to tool body, except for disclosing a multiple swivel joints comprising a plurality of elongated tool bodies and connecting adjacent ends of the plurality of the tool bodies such that the tool head connected to one end of the plurality of tool bodies by a head-to-body swivel joint having a swivel axis, the tool head comprising a hinged joint having a hinge axis perpendicular to a swivel axis of the 
    PNG
    media_image9.png
    197
    338
    media_image9.png
    Greyscale
nearest swivel joint.
Cole teaches a hand tool having multiple swivel joints 14, 16 comprising a plurality of elongated tool bodies 130, 131, each comprising two ends with a plurality of swivel joints interposed between and connecting adjacent ends of the plurality of tool bodies with a tool head 18, with head-to-body swivel joint having a swivel axis, the tool head comprising a hinged joint having a hinge axis perpendicular to a swivel axis of the nearest swivel joint.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Su with the plurality of swivel joints 14, 16 interposed and connecting the plurality of tool bodies as taught by Cole to provide an adjustable tool with a plurality of coupling connections so that the tool may be adjusted to have the tool at any desired orientation to the handle.
Regarding claim 23, PA (prior art, Su modified by Cole) meets the limitations, i.e., the hand tool of claim 20, wherein the tool head is a wrench head, a socket head, a ratcheting head, a fixed head 30, an open-ended head, a closed end head, a box end head, or a hinged head 22 @ third link.
	Regarding claim 26, PA meets the limitations, i.e., the hand tool of claim 20, wherein travel of the buttons to their respective second positions is limited by the buttons abutting one another Fig. 6, the buttons abutting shoulders defined on the arms or tongue, or by operation of a biasing means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive, since Hsieh teaches the arrangement between the button head having narrow and wide sections and the retaining means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 3, 2022						Primary Examiner, Art Unit 3723